Citation Nr: 1455111	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope F. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This matter was previously before the Board in June 2013.  At that time, the Board explained that the June 2009 rating decision denied entitlement to service connection for PTSD, but the Board recharacterized and bifurcated the claim to reflect separate consideration of entitlement to service connection for PTSD and for other psychiatric disorders with which the Veteran has been diagnosed.  The Board then denied the issue of service connection for PTSD and remanded the current issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development.  

The Veteran testified at a hearing before an Acting Veterans Law Judge in October 2012.  A transcript of this hearing is of record.  However, in November 2014, the Veteran and his private attorney representative were advised that the Board member who conducted that hearing was no longer employed by the Board.  

The Board also notes that Veteran has separately appealed issues that, according to Veterans Appeals Control and Locator System (VACOLS), he perfected with the filing of a substantive VA Form 9 in May 2014.  Although these issues have not yet been certified to the Board, according to an August 2014 letter sent by the RO, the Veteran has been placed on the list of persons wanting to appear at a VA office for an in-person hearing before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained above, the Veteran testified at a hearing before an Acting Veterans Law Judge in October 2012.  However, in November 2014, the Veteran and his private attorney representative were advised that the Board member who conducted that hearing was no longer employed by the Board.  The Veteran was given an opportunity to request another optional Board hearing, and his representative timely responded that "we would like to request a video hearing as soon as possible."  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, because the Agency of original Jurisdiction (AOJ) schedules video-conference hearings, a remand of the appeal is warranted so that the Veteran may be afforded a video-conference hearing in accordance with his expressed desire.

To the extent that the Veteran has an outstanding request for a Board hearing for additional issues not yet certified to the Board, all of these issues may be addressed in a single Board hearing for the sake of expediency.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge in accordance with his November 2014 request.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.  See 38 C.F.R. 
§ 20.704(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




